DAVISON, J.
Except for being an appeal from another but simultaneous order of the Corporation Commission, this case involves the identical factual situation as cause No. 34272, In the Matter of the Application of R. Olsen Oil Company for a Reduction in the Size of the Drilling and Spacing Units Heretofore Established by the Commission for the Production from the Common Source of Supply known as the Wilcox Sand Underlying all or part of the following described Property: Sections 32, 33, 34, and 35, Township 22 North, Range 9 West, and Sections 2, 3, 4, 5, 8, 9, 10, 11, 14, 15, 16 and 17, Township 21 North, Range 9 West, Major County, State of Oklahoma, 205 Okla. 498, 239 P. 2d 415. Therefore, rather than repeat the statement of facts, reference is made to that case and the statement of facts therein is adopted and made a part hereof.
At the time of filing the application to modify the former order of the Commission fixing the size of the drilling and spacing units in the gas field here involved, the Olsen Company also filed an application wherein it sought the vacation of a former order of the Commission as follows:
“It is therefore ordered by the Corporation Commission of Oklahoma as follows:
“1. That the Mabee Petroleum Company and Fordee Rhoades Oil Company be permitted to take their one-fourth (1/4) working interest in and to the well located on the SE/4 of Section 4, Township 21 North, Range 9 West, Major County, Oklahoma and now operated by R. Olsen Oil Company.
“2. That the R. Olsen Oil Company permit the applicants herein to take their one-fourth (1/4) interest in the working interest in said well as of November 30th, 1948, by the payment by the applicants to the respondent of one-fourth (1/4) of $2,549.12, which represents the unpaid balance on the well on that date.
“3. That the R. Olsen Oil Company, respondent herein, credit to and pay to the Mabee Petroleum Company and Fordee Rhoades Oil Company their one-fourth (1/4) of the proceeds of the well since said date, less the cost of operation of the well since said date.
“4. That this Commission reserves jurisdiction of this cause for the purpose of redetermining the cost of operation of the well since November 30th, 1948, in the event there is a dispute between the parties as to such costs.
“Done and Performed this 31st day of January, 1949.”
From the order denying that application, this appeal has been perfected. The Corporation Commission had authority to make and enter the original order above quoted which Olsen here seeks to modify (Croxton v. State, 186 Okla. 249, 97 P. 2d 11) and the same is not here questioned. Olsen advances the theory that, since the orders deal with the well as a gas well, the Rhoades and Mabee Companies were not entitled to share in any recovery of oil from that well. The position is not well taken. By the same authority that the Commission could prevent the Rhoades and Mabee Companies from drilling a well on their acreage, it could prorate the entire recovery from the Olsen well, whether oil or gas, to the various owners and lessees within the drilling and spacing unit.
The denial by the Commission of the application to modify the order fixing the right of Rhoades and Mabee to participate in the recoveries from the Olsen well should be sustained for the same reasons that the denial of the application to modify the order fixing the size of the drilling and spacing units was sustained in cause No. 34272, supra.
The order is affirmed.
WELCH, CORN, GIBSON, JOHNSON, O’NEAL, and BINGAMAN, JJ., concur.